
	
		I
		111th CONGRESS
		1st Session
		H. R. 2153
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  increase the extent to which State law is used in determining whether a
		  criminal conviction under State law is sufficient to deny a person the right to
		  ship, transport, possess, or receive a firearm.
	
	
		1.Short titleThis Act may be cited as the
			 Second Amendment Restoration
			 Act.
		2.Limited
			 restoration of firearms rights under State law
			(a)In
			 generalSection 921(a)(20) of
			 title 18, United States Code, is amended to read as follows:
				
					(20)The term “crime punishable by imprisonment
				for a term exceeding one year” does not include—
						(A)any Federal or State offenses
				pertaining to antitrust violations, unfair trade practices, restraints of
				trade, or other similar offenses relating to the regulation of business
				practices; or
						(B)any State offense classified by the
				laws of the State as a misdemeanor and punishable by a term of imprisonment of
				2 years or less, or by an indeterminate sentence.
						What
				constitutes a conviction of such a crime shall be determined in accordance with
				the law of the jurisdiction in which the proceedings were held. Any conviction
				which has been expunged or set aside, or for which a person has been pardoned,
				has had civil rights restored, or has not lost civil rights, shall not be
				considered a conviction for purposes of this chapter, except to the extent that
				the pardon, expungement, or restoration of civil rights, or State or Federal
				law, expressly provides that the person may not ship, transport, possess, or
				receive any firearm..
			(b)ApplicabilityThe amendment made by subsection (a) shall
			 apply to proceedings brought or pending before, on, or after the date of the
			 enactment of this Act.
			
